Exhibit 99.1 VILLAGE SUPER MARKET, INC. SPRINGFIELD, NEW JERSEY 07081 PHONE:(973) 467-2200 FAX:(973) 467-6582 VILLAGE SUPER MARKET, INC. REPORTS RESULTS FOR THE QUARTER AND YEAR ENDED JULY 28, 2012 Contact:Kevin Begley, CFO (973) 467-2200 – Ext. 220 Kevin.Begley@Wakefern.com Springfield, New Jersey – October 4, 2012– Village Super Market, Inc. (NSD-VLGEA) today reported its results of operations for the fourth quarter and year ended July 28, 2012. Net income was $9,019,000 in the fourth quarter of fiscal 2012, an increase of 3% from the fourth quarter of the prior year.Net income increased despite losses in the two new Maryland stores as sales in Maryland are lower than expected, and we continue to build market share and brand awareness. Sales were $369,859,000 in the fourth quarter of fiscal 2012, an increase of 7.2% from the fourth quarter of the prior year.Sales increased due to the opening of the two new stores in Maryland, the acquisition of the store in Old Bridge, New Jersey on January 29, 2012, and a same store sales increase of 1.8%.Same store sales in the fourth quarter of fiscal 2012 increased due to modest inflation, increased customer counts, and higher sales in two stores due to one competitive store closing.These improvements were offset by reduced sales in five stores due to competitive store openings. Sales continue to be impacted by economic weakness, high gas prices and high unemployment, which has resulted in increased sale item penetration and trading down.Village expects same store sales in fiscal 2013 to increase from 2.0% to 4.0%, including the positive impact from the inclusion of the Maryland stores in same store sales. Net income was $31,445,000 in fiscal 2012 compared to $20,982,000 in the prior year.Excluding the $4,200,000 (net of tax) pension withdrawal charge from the prior year, net income increased 25%.Sales in fiscal 2012 were $1,422,243,000, an increase of 9.5% from the prior year.Same store sales increased 4.9% as the first nine months of the year benefited from seven store closings by competitors in the prior fiscal year. Village Super Market operates a chain of 29 supermarkets under the ShopRite name in New Jersey, Maryland and Eastern Pennsylvania. All statements, other than statements of historical fact, included in this Press Release are or may be considered forward-looking statements within the meaning of federal securities law.The Company cautions the reader that there is no assurance that actual results or business conditions will not differ materially from future results, whether expressed, suggested or implied by such forward-looking statements.The Company undertakes no obligation to update forward-looking statements to reflect developments or information obtained after the date hereof. The following are among the principal factors that could cause actual results to differ from the forward-looking statements: local economic conditions; competitive pressures from the Company’s operating environment; the ability of the Company to maintain and improve its sales and margins; the ability to attract and retain qualified associates; the availability of new store locations; the availability of capital; the liquidity of the Company; the success of operating initiatives; consumer spending patterns; the impact of higher energy prices; increased cost of goods sold, including increased costs from the Company’s principal supplier, Wakefern; the results of litigation; the results of tax examinations; the results of union contract negotiations; competitive store openings and closings; the rate of return on pension assets; the success of establishing ShopRite’s presence in the Maryland market; and other factors detailed herein and in the Company’s filings with the
